Case 3:19-cv-02074-G-BK Document 205 Filed 02/17/21         Page 1 of 3 PageID 10513



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF               )
AMERICA,                                    )
                                            )
      Plaintiff and Counter-Defendant,      )
                                            )
and                                         )
                                            )
WAYNE LAPIERRE,                             )
                                            )
      Third-Party Defendant,                )            CIVIL ACTION NO.
                                            )
vs.                                         )            3:19-CV-2074-G
                                            )
ACKERMAN MCQUEEN, INC.,                     )
                                            )
      Defendant and Counter-Plaintiff,      )
                                            )
and                                         )
                                            )
MERCURY GROUP, INC., HENRY                  )
MARTIN, WILLIAM WINKLER,                    )
MELANIE MONTGOMERY, AND                     )
JESSE GREENBERG,                            )
                                            )
      Defendants.                           )


                                       ORDER

      The court, having reviewed the pleadings on file in this cause and the nature of

the proceedings herein, has determined that this case is appropriate for a form of

alternative dispute resolution known as mediation. See Rules 1, 16, FED. R. CIV. P.;

28 U.S.C. § 473(a)(6), (b)(4); Civil Justice Expense and Delay Reduction Plan of the
Case 3:19-cv-02074-G-BK Document 205 Filed 02/17/21           Page 2 of 3 PageID 10514



Northern District of Texas ¶ III (1993); Texas Civil Practice and Remedies Code

§§ 154.001 et seq. (Vernon Supp. 1997).

      Mediation is a mandatory but non-binding settlement conference wherein the

parties attempt to resolve their differences with the assistance of a third party

facilitator: the mediator. All proceedings in a mediation session are confidential and

privileged from discovery. No subpoenas, summons, citations, or other process shall

be served at or near the location of any mediation session, upon any person entering,

leaving, or attending any mediation session.

      The parties will be contacted by Mr. Jeff Abrams, ABRAMS MEDIATION &

ARBITRATION, INC., 5720 LBJ Freeway, Suite 560, Dallas, Texas 75240

(972.702.9066, FAX: 214.526.5880, EMAIL: jeff@abramsmediation.com) a

qualified mediator who will provide further information and will arrange scheduling

of the mediation session. Within the next 30 days, the parties shall agree with the

mediator on a date on which the mediation can be held. If no agreed date can be

scheduled, then the mediator shall, within the next 30 days, select a date and all

parties shall appear as directed by the mediator. Following the mediation, the court

will be advised only that the case did or did not settle.

      The parties shall make independent arrangements for payment of fees for the

mediation. The costs of mediation are to be divided and borne equally by the parties

unless agreed otherwise. The named parties shall be present during the entire


                                          -2-
Case 3:19-cv-02074-G-BK Document 205 Filed 02/17/21            Page 3 of 3 PageID 10515



mediation process and each party which is not a natural person must be represented

by an executive officer (other than in-house counsel) with authority to negotiate a

settlement (the authority required shall be active, i.e., not merely the authority to

observe the mediation proceedings but the authority to negotiate, demand or offer,

and bind the party represented). Counsel and the parties shall proceed in a good

faith effort to try to resolve this case.

       Referral to alternative dispute resolution is not a substitute for trial, however,

and the case will be tried if not settled. Consequently, it will remain on the trial

calendar during the month of September 2021.

       The mediator is directed by the court to complete the Alternative Dispute

Resolution Summary Form and file it with the clerk of court within ten (10) days

after the mediation session is completed.

       Failure to comply in good faith with the requirements of this order may result

in the imposition of sanctions. See Rule 16(f), F.R. CIV. P.

       SO ORDERED.

February 17, 2021.

                                            ___________________________________
                                            A. JOE FISH
                                            Senior United States District Judge




                                             -3-
